Citation Nr: 0110863	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the L-1 vertebra, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel






INTRODUCTION

The veteran served on active duty from April 1950 to October 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's residuals of a fracture of L-1 vertebra are 
manifested by no more than moderate limitation of motion with 
pain on range of motion.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for residuals of a fracture of L-1 vertebra have not been 
met.  38 U.S.C.A. §§ 1155 (West 1991), (Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99  (2000) (to be codified at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.71a, Diagnostic Codes 5285, 
5292, 5293, 5295 (2000).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A review of the veteran's service medical records (SMRs) 
reflects that he suffered a compression fracture of the L-1 
vertebra when he was injured in a truck accident in April 
1954.  The veteran was discharged from active duty in October 
1955.

The veteran sought to establish service connection for 
residuals of his back injury in 1955 and 1959, but his claim 
was denied and he did not appeal.  The veteran sought to 
reopen his claim in March 1978.  He was afforded a VA 
examination in April 1978, at which time there were found no 
orthopedic signs of a low back problem.  A x-ray of the 
lumbosacral spine was interpreted to show normal curvature 
and alignment, with the bodies and interspaces normal.  There 
was no evidence of a defect in the posterior elements.

The veteran was granted service connection for residuals of 
his fracture of L-1 in June 1978.  He was assigned a 
noncompensable rating.

The veteran sought an increased rating several times in the 
subsequent years.  VA examinations in November 1982 and March 
1988, reported the veteran's back problem as healed fracture 
of L-1 vertebra, and residuals of fracture of L-1 vertebra, 
by history, respectively.  X-rays of the lumbar spine in 1982 
and 1988 were interpreted to show much the same findings as 
in 1978.

The veteran submitted a claim for an increased rating in 
April 1992.  He also submitted a report from a private 
chiropractor in March 1993.  The report noted that the 
veteran complained of low back pain, but denied any 
involvement of the lower extremities.  The chiropractor noted 
that x-rays of the lumbar spine showed chronic lumbar facet 
syndrome and intersegmental dysfunction of the lumbar spine.  
The chiropractor attributed the veteran's complaints of low 
back pain to the injury in service.

A May 1993 VA examination reflected the veteran had a 
limitation of motion of the lumbar spine with pain.

The veteran's disability rating was increased to 20 percent 
by way of a rating decision dated in August 1993.

The veteran submitted his current claim for an increased 
rating in November 1998.  He claimed that his symptoms had 
become worse and that he had received treatment from the VA 
medical center (VAMC) in West Haven, Connecticut.

The records from the West Haven VAMC were requested and 
ultimately obtained from the VAMC in Biloxi, Mississippi, 
after being transferred to that facility when the veteran 
relocated to Florida.  The records covered the period from 
February 1992 to October 1999.  The records contain one x-ray 
report for the lumbosacral spine, dated in February 1992, 
that showed some minimal narrowing of the L5-S1 disc space.  
The remaining disc spaces appeared preserved.  There was a 
minimal loss of height with minimal anterior wedging of L-1 
with osteophyte formation, which was felt to be related to 
the prior back injury.  A clinical entry dated in March 1997 
noted that the veteran complained of low back pain, on and 
off, for the prior couple of weeks.  The remainder of the 
records pertained to treatment for complaints unrelated to 
the issue on appeal.

The veteran was afforded a VA examination in December 1999.  
He complained of chronic lower back pain of varying degrees 
of severity.  The veteran said that bending and lifting, as 
well as prolonged standing or walking, would cause an 
increase in pain.  He said that the pain was worse in damp 
weather.  He could sit all right, but used a cushion for 
support.  He also said that he experienced intermittent 
episodes of pain over the left leg and above the left calf 
region.  He did not take any medications for his back, but 
did use an analgesic cream.  The examiner reported that the 
veteran was able to move about without difficulty.  He was 
able to stand erect and no spasm or tenderness was noted.  
The range of motion testing reported that the veteran was 
able to forward flex to 80 degrees and extend to 10 degrees.  
He was able to lateral bend to 15 degrees to both the right 
and left.  The examiner reported that there was increased 
pain on range of motion.  

Neurological examination reported 5/5 strength in muscle 
testing.  Reflexes and sensation were intact and sitting 
straight leg raising was negative.  The impression was 
mechanical low back pain, history of an injury with fracture 
of L-1 vertebra.  The examiner added that there was pain on 
motion as noted.  This pain could further limit functional 
ability during flare-ups or with increased use as noted.  The 
examiner opined that it was not possible to express this 
increase in limitation with any degree of medical certainty.

The veteran submitted his notice of disagreement in February 
2000.  He said that the VA examiner failed to report that he 
used a cane for stability/mobility and that he used over-the-
counter (OTC) medications for pain.  Finally, the veteran 
said that there was tenderness in his lower back.  The 
veteran later submitted a list of medications that he 
obtained from VA in June 2000.  He said he took some of the 
medications for pain.

II.  Analysis

The Board has reviewed the record and finds that all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained, and there is no further development needed 
to satisfy the duty to assist.  VCAA.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The veteran's residuals of a fracture of L-1 vertebra 
disability have been rated under Diagnostic Code (DC) 5292, 
which pertains to limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a (2000).  The veteran is currently rated as 
20 percent disabled.  Under DC 5292, a 20 percent rating is 
applicable when there is a moderate limitation of motion.  A 
40 percent rating is for consideration where there is severe 
limitation of motion.

The recent medical evidence in this case shows that the 
veteran exhibited a range of motion of forward flexion to 80 
degrees with extension to 10 degrees.  His lateral bending 
was limited to 15 degrees bilaterally.  There was evidence of 
pain on the range of motion testing, however there was no 
evidence of spasm or tenderness.  He was able to stand erect.  
These findings are not indicative of a disability picture 
contemplated by the criteria for a 40 percent rating.

The Board has also considered the veteran for a higher 
evaluation under DC 5293 intervertebral disc syndrome and DC 
5295 for lumbosacral strain.  However, the medical evidence 
does not show the veteran to suffer from severe 
intervertebral disc syndrome, with recurring attacks, with 
intermittent relief, to warrant a 40 percent evaluation under 
DC 5293.  The December 1999 VA examination reports found no 
evidence of radiculopathy.  Likewise the veteran does not 
exhibit severe symptoms of lumbosacral strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, to 
warrant a 40 percent evaluation under Diagnostic Code 5295.  
38 C.F.R. § 4.71a.

Ratings greater than 20 percent are also available under DC 
5285 (residuals of vertebral fracture), DC 5286 (ankylosis of 
the general spine) and DC 5289(ankylosis of the lumbar 
spine).  However, the evidence of record does not show any 
demonstrable evidence of ankylosis.  Therefore, these 
diagnostic codes are factually inapplicable in this case.  
Moreover, there is no evidence that the residuals of the 
veteran's fracture of L-1 result in abnormal mobility 
requiring a neck brace as contemplated under DC 5285.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

In determining the degree of limitation of motion, 38 C.F.R. 
§ 4.40 regarding functional loss due to pain, and 38 C.F.R. § 
4.45 regarding weakness, fatigability, incoordination, or 
pain on movement of a joint are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

There is no medical evidence of fatigability, or weakness of 
the lumbar spine.  The veteran has not been shown to be 
receiving ongoing treatment or evaluation for his lower back.  
The veteran has demonstrated some pain on performing range of 
motion studies as has been noted upon VA examination.  
However, no deformity, atrophy, weakness or fatigability has 
been documented.  The examiner reported that the pain noted 
during the examination could result in limitation of 
functional ability during flare-ups or increased use, but he 
added he could not describe the increase with any degree of 
medical certainty.  The Board finds the disability picture 
insufficient to support an increased disability rating based 
on functional loss under DeLuca and 38 C.F.R. §§ 4.40 and 
4.45.  Accordingly, the Board finds that the preponderance of 
the evidence is against an increased disability rating for 
the veteran's residuals of a fracture of the L-1 vertebra.

In regard to the VCAA, the Board notes that all development 
required has been accomplished by the RO.  The veteran's 
claim for an increased rating was treated as well grounded 
under the prior scheme of claim development under Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992), which attached a duty 
to assist in the development of the claim.  The veteran 
reported having received medical treatment at a VA facility 
and the appropriate records were obtained and associated with 
the claims file.  In addition, the veteran was provided with 
a VA medical examination to assess the current level of his 
disability.  The veteran has not alleged that there is any 
outstanding evidence that could be obtained to support his 
claim. 

The veteran and his representative were provided with notice 
of the January 2000 rating decision and a statement of the 
case (SOC) in May 2000.  The SOC provided the reasons and 
bases for the denial of the claim and cited to the pertinent 
statutory and regulatory provisions.  The veteran and his 
representative were also provided with a supplemental 
statement of the case in July 2000.

Upon review of the claims file, the Board is satisfied that 
the veteran was provided full assistance in the development 
of his claim and notice of VA actions as contemplated under 
the VCAA.  There is no contention of any outstanding evidence 
that would support the claim, and the veteran has been 
provided with a current examination.  Accordingly, there is 
no basis to remand the case to the RO.  The Board has also 
considered possible prejudice to the veteran under Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993), by the Board's review 
under the VCAA in the first instance.  The Board finds that 
there is no prejudice to the veteran by the Board's actions.  

ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of fracture of L-1 vertebra is denied.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

 

